Bartholomew, C. J.
(concurring.) I concur in the opinion prepared by Judge Wallin. I think the facts of this case distinguish it by material differences from Fraker v. Little, 24 Kan. 598, and Garland v. Bank, 9 Mass. 408, and Talbot v. Bank, 129 Mass. 67. Fraker v. Little presents a case of a material alteration of a promissory note. The note was given by plaintiff to a bank of which Little was subsequently the receiver. In ignorance of the alteration, plaintiff paid the note, and afterwards, on learning the fact, brought an action to recover the money paid, and was *408successful. The learned jurist who wrote that opinion said: “Plaintiff being but an accommodation maker, there was no antecedent indebtedness of his to the bank.” Therein lies the distinction. Plaintiff in that case executed the note solely for the accommodation of the president of the bank, and received no consideration whatever. The alteration extinguished all legal obligation. Plaintiff paid the note in ignorance of the alteration. As against him, there was no equity to forbid a recovery. By a recovery he simply received back that with which he had parted for nothing, and in no manner enriched himself. The distinction between the case under consideration and the cases from Massachusetts is perhaps less obvious. These cases are similar in their facts. In each an indorser had discounted a negotiable note at the bank, and received the proceeds therefrom. Subsequently the indorser paid the note to the bank, believing that there had been such presentment for payment to the maker, and such protest, as made the indorser liable on his indorsement. In fact, for technical reasons, the presentment had been insufficient in each case to charge the indorser. On ascertaining the facts the indorser tendered the note back to the bank, and brought suit to recover amount paid, and was successful. Now, it may be that in each case the bank parted with its money solely on the strength of the indorsement, and the indorser certainly received the money. But originally he parted with the amount of the note when he received it from the maker. He acted as the conduit through which the note passed from the maker to the bank, and received from the bank that with which he had parted. Thus far in theory at least, for I do not consider the discount — his estate was neither better nor worse for the transaction. When he repaid the money to the bank, he paid a demand which he was under no legal obligation whatever to pay. To the extent of such payment his estate was impoverished. By a recovery he received back that which he had parted for nothing. His estate was in no manner enriched by the transaction. In the case at bar the defendants have the horse, the contract price for which was *409$2,000. They have paid, by mistake, $600 of that amount. It is settled that they can be required to pay no more. If now they recover the amount paid, they will have received back all with which they parted, and will also have the horse, which they have failed to prove was worthless, or was not worth all that has been paid. In other words, they will have something of value for nothing. This is not equitable, and, on the broad principle announced in the main opinion, the judgment on the counterclaim is properly reversed.
(61 N. W. Rep. 473.)